Case 1:11-cv-10230-MLW Document 632 Filed 09/09/20 Page 1 of 3
Case 1:11-cv-10230-MLW Document 630 Filed 09/01/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others similarly situated,

No. 11-cv-10230 MLW
Plaintiffs,
Vv.

STATE STREET BANK AND TRUST COMPANY,

Defendants.

 

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A. SUTHERLAND,
and those similarly situated,

No. | l-cv-12049 MLW

Plaintiffs,

v.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

Defendants.

 

THE ANDOVER COMPANIES EMPLOYEE SAVINGS
AND PROFIT SHARING PLAN, on behalf of itself, and
JAMES PEHOUSHEK-STANGELAND, and ail others
similarly situated,

No. 12-cv-11698 MLW

Plaintiffs,
v.
STATE STREET BANK AND TRUST COMPANY,

Defendants.

Newent Nem? Nee? Nee Nene Nee Nee” Nee “Neue” Se See” Stee Nae Nee Nu Se Nee Nee” Seee” Nee” ee ume Nee” See” Nee Nee” Ste” eee” Nene” “ene” Nene! “eee” “eee” “ee See See” See” See’

 

AA —{PROPOSED] ORDER AUTHORIZING DISTRIBUTION TO ELIGIBLE ERISA
AND PUBLIC & OTHER CLASS MEMBERS
Case 1:11-cv-10230-MLW Document 632 Filed 09/09/20 Page 2 of 3
Case 1:11-cv-10230-MLW Document 630 Filed 09/01/20 Page 2 of 3

THIS MATTER having come before the Court on the motion of Plaintiffs, through Lead
Counsel, for authorization to distribute proceeds from the Settlement of the above-captioned
actions to eligible Settlement Class Members that are ERISA Plans, Group Trusts, or Class
Members that are non-ERISA public pension funds, private entities, and other customers
(“Public & Other”); the Class Settlement having reached its Effective Date; and the Court having
considered the papers filed and proceedings had herein and otherwise being fully informed;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

1. All of the capitalized terms used herein shall have the same meanings as set forth
in the Stipulation and Agreement of Settlement, dated as of July 26, 2016 (ECF No. 89), the
Court-approved Plan of Allocation, or the Declaration of Eric J. Miller on Behalf of A.B. Data,
Ltd. in Support of Motion for Authorization to Distribute to Eligible ERISA and Public & Other
Class Members, dated September 1, 2020 (the “A.B. Data Declaration”).

2. The administrative recommendations of A.B. Data, Ltd. (“A.B. Data” or “Claims
Administrator”), the Court-appointed Claims Administrator, concerning the distribution of the
ERISA Settlement Allocation and the Public & Other Settlement Allocation, as set forth in the
A.B. Data Declaration and Exhibits 3 to 5 thereto, are hereby APPROVED.

3. The distribution of the ERISA Settlement Allocation and the Public & Other
Settlement Allocation to eligible ERISA and Public & Other Class Members is hereby
AUTHORIZED and shall be conducted in accordance with the Settlement Agreement, the Court-
approved Plan of Allocation, and the ERISA and Public & Other Distribution Plan, set forth in
paragraphs 27-29 of the A.B. Data Declaration, which is hereby APPROVED.

4, A payment in the amount of $95,794.51 from the ERISA and Public & Other
Settlement Allocations for A.B. Data’s estimate of its fees and costs to be incurred in connection
with the Initial Distribution to eligible ERISA and Public & Other Class Members is hereby
AUTHORIZED. If the incurred fees and costs for the Initial Distribution are lower than the

estimate, the Claims Administrator shall promptly refund the difference.
Case 1:11-cv-10230-MLW Document 632 Filed 09/09/20 Page 3 of 3
Case 1:11-cv-10230-MLW Document 630 Filed 09/01/20 Page 3 of 3

5. The administration of the Class Settlement to date and the proposed distribution to
ERISA and Public & Other Class Members comply with the terms of the Settlement Agreement
and the Plan of Allocation.

6. The Claims Administrator is authorized to destroy paper copies of all
documentation pertaining to the ERISA and Public & Other distributions one (1) year after the
Second ERISA and Public & Other Distribution, and electronic copies of the same three (3)
years after the Second ERISA and Public & Other Distribution.

7. The Court retains jurisdiction to consider any further applications concerning the
administration of the Class Settlement, and such other and further relief as this Court deems

appropriate.

IT IS SO ORDERED.

Dated: 5 le w1 lew 42020 CLA an hra ol. Sey}

J HON. L. WOLF
UNITED STAKES DISTRICT JUDGE
